Citation Nr: 1101644	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-15 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for traumatic brain 
disease, and residuals thereof.

2.  Entitlement to service connection for depression, to include 
as due to traumatic brain disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1948 to January 
1952.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in June 2008, a statement of the case was issued in April 
2009, and a substantive appeal was received in May 2009.  The 
Veteran testified at a Board hearing in October 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Per Kent v. Nicholson, 20 Vet. App. 1 (2006) and 38 U.S.C.A. § 
5103(a) (West 2002), upon receipt of a claim to reopen, proper 
notice must be issued to the Veteran that (1) notifies the 
Veteran of the reason for the previous denial; (2) notifies the 
Veteran of the evidence and information necessary to reopen the 
claim; and (3) notifies the Veteran of what specific evidence 
would be required to substantiate the elements needed to grant 
the Veteran's service connection claim as outlined by the Court 
in Kent.

In June 2007, the Veteran filed a claim to reopen entitlement to 
service connection for traumatic brain disease.  In July 2007, 
the RO issued notice to the Veteran informing him that his claim 
of service connection was previously denied in April 1999, and 
that the appeal period had expired.  The letter informed the 
Veteran that the basis of the denial was that permanent residuals 
were not found to exist, and that he must submit new evidence 
relating to this fact.  

Review of the record reflects that in an April 1999 rating 
decision, the RO denied entitlement to service connection for 
traumatic brain disease, and the Veteran perfected an appeal to 
the Board.  In August 2004, the Board determined that new and 
material evidence had been received to reopen the claim of 
entitlement to service connection for traumatic brain disease, 
and denied entitlement to service connection for traumatic brain 
disease on the basis that an intercranial injury sustained during 
service was acute with no residual disability, and that his 
current brain impairment was not due to head injury in service.  
In August 2004, the Veteran filed a Motion for Reconsideration 
which was denied by the Board in May 2005.  

The July 2007 letter did not fully comply with Kent, in that it 
failed to identify the last final denial of the Veteran's claim 
of service connection.  It has been held that when the Board 
affirms a decision of the RO, that decision is subsumed by the 
final appellate decision.  The RO decision that has been affirmed 
by the Board becomes "part and parcel" of the final Board 
decision.  See 38 C.F.R. § 20.1104; Smith v. Brown, 35 F. 3d 1516 
(Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 (1995); Olson 
v. Brown, 5 Vet. App. 430 (1993 (when a determination of the AOJ 
is affirmed by the BVA, the determination is subsumed by the 
final appellate decision); See also VAOPGCPREC 14-95.  Thus, the 
April 1999 rating decision was subsumed by the August 2004 Board 
decision.  The July 2007 notice failed to notify the Veteran of 
the basis for the prior August 2004 denial (the Board denied on 
the basis that an intercranial injury sustained during service 
was acute with no residual disability, and that his current brain 
impairment was not due to head injury in service).  Finally, the 
July 2007 notice failed to notify the Veteran of the specific 
evidence needed to substantiate his service connection claim, 
i.e. evidence that pertinent disability was incurred or 
aggravated during his period of service, or evidence that current 
disability is due to service or injuries sustained therein.  

On remand, the AMC/RO should send another letter in compliance 
with Kent including identifying the last prior denial (the August 
2004 Board decision), the basis for the prior denial (i.e., an 
intercranial injury sustained during service was acute with no 
residual disability, and that his current brain impairment was 
not due to head injury in service), and a statement of the 
specific evidence required to substantiate the elements needed to 
grant the Veteran's service connection claim, i.e. evidence that 
pertinent disability was incurred or aggravated during his period 
of service, or evidence that current disability is due to service 
or injuries sustained therein.  

The Veteran is claiming entitlement to service connection for 
psychiatric disability, including depression, as related to the 
injuries incurred during a motor vehicle accident in service or 
as due to traumatic brain disease that resulted from that 
accident.  The secondary service connection matter is 
inextricably intertwined with the claim of service connection for 
the residuals of the concussion and consideration is deferred.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  With regard 
to the claim that psychiatric disability resulted directly from 
the events in service, the Veteran should be afforded an 
examination to determine if a relationship exists.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  (In disability 
compensation (service connection) claims, the VA must provide a 
VA medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.)  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The AMC/RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the Veteran of 
the reason for the previous denial (August 
2004 Board denial); (2) notifies the 
Veteran of the evidence and information 
necessary to reopen the claim; and (3) 
notifies the Veteran of what specific 
evidence would be required to substantiate 
the elements needed to grant the Veteran's 
service connection claim (i.e., evidence 
that pertinent disability was incurred or 
aggravated during his period of service, or 
evidence that current disability is due to 
service or injuries sustained therein).  
The requirements of such notice are 
outlined by the Court in Kent.

2. Afford the Veteran a VA examination to 
identify the nature and etiology of any 
psychiatric disability.  The claims file 
must be made available to the examiner for 
review.  All special studies or tests 
deemed necessary, to include psychological 
testing and evaluation should be 
accomplished.  

For each diagnosed disability, the examiner 
should indicate whether it is at least as 
likely as not (50 percent probability or 
more) that it had its clinical onset in 
service or is otherwise related to active 
duty.  The examiner should specifically 
consider whether psychiatric disability is 
due to the motor vehicle accident 
experienced by the Veteran in the fall of 
1951 or any residuals of the injury 
incurred in that accident.  If other causes 
are more likely, those should be noted.

The examiner should reconcile any opinion 
with the service treatment records, post-
service treatment records, and the 
Veteran's testimony and lay statements.  
The examiner should provide a rationale for 
the opinion.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

3. The RO/AMC should then readjudicate the 
issues.  All applicable laws and 
regulations should be considered.  If 
either of the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



